                                            Case 3:17-cv-00796-JSC Document 291 Filed 08/17/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CALEB AVERY TBEAR,                              Case No. 17-cv-00796-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: MOTION TO ENLARGE
                                                 v.                                         TIME TO FILE OPPOSITION
                                   9

                                  10        BARRY FORMAN,                                   Re: Dkt. No. 290
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The Court entered judgment in this case on February 24, 2020. (Dkt. No. 240.) On

                                  14   August 5, 2021, Plaintiff Caleb Avery t’Bear filed an emergency motion to set aside the judgment,

                                  15   (Dkt. No. 288), and Defendant Barry Forman now moves to enlarge time to file an opposition by

                                  16   one week. (Dkt. No. 290.) The deadline for Plaintiff to oppose an enlargement has passed. See

                                  17   N.D. Cal. Civ. L.R. 6-3(b).

                                  18           Defendant explains with particularity that lead counsel and co-counsel have planned

                                  19   vacations this month and that Defendant would be prejudiced by opposing Plaintiff’s motion under

                                  20   the time constraints. Defendant also describes unsuccessful efforts to obtain a stipulation for the

                                  21   enlargement of time. The enlargement will have no effect on the case schedule as it will not delay

                                  22   the hearing. See N.D. Cal. Civ. L.R. 6-3(a); Fed. R. Civ. P. 6(b)(1)(A) (“[T]he court may, for

                                  23   good cause, extend the time with or without motion or notice if the court acts, or if a request is

                                  24   made, before the original time or its extension expires[.]”).

                                  25           Accordingly, the motion is GRANTED. Defendant’s opposition to Plaintiff’s emergency

                                  26   motion to set aside the judgment is due on or before August 26, 2021. Plaintiff’s reply is due on

                                  27   or before September 2, 2021. The hearing remains set for September 30, 2021.

                                  28   //
                                         Case 3:17-cv-00796-JSC Document 291 Filed 08/17/21 Page 2 of 2




                                   1         IT IS SO ORDERED.

                                   2   Dated: August 17, 2021

                                   3

                                   4
                                                                                     JACQUELINE SCOTT CORLEY
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            2
